DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-25, 28 and 30-38 are pending. Claims 1-24, 36 and 37 are withdrawn. Claims 25, 28, 30-35 and 38 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 25, 28, 30-35 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments revolve around the addition of the new claim language which applicant contends is not disclosed in the prior art of record. The Examiner agrees and provides Lim (U.S. Pat. No. 8302823) to teach the newly added claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 25, 28 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills et al. (U.S. Pat. No. 4565512) in view of Mbaocha et al. (“Design of a Plastic Extrusion System Controller”) and Lim (U.S. Pat. No. 8302823).

	Regarding claims 25, 28 and 30-33, Wills teaches a ram extruder (abstract, comparable to a consolidation system) comprising: a cylindrical housing (element 11, Figure 1) comprising a compression chamber (the chamber inside cylindrical housing, see Figure 1); an extrusion die connected to an end of the cylindrical housing (abstract and column 2, lines 16-20); a piston within the compression chamber that forms an airtight seal with the housing (abstract and Figure 1); and a vacuum port within the cylindrical housing that applies vacuum to a bulk molding compound within the housing (claim 1 and column 6, lines 32-36). Wills additionally teaches a plug configured to block an opening of the extrusion die (column 2, lines 47-50) and heating the molding compound (column 6, lines 3-6). However, Wills fails to teach a die breaker comprising a plurality of holes separating a compression chamber from a relaxation chamber in the cylindrical housing, a heater system associated with the housing to heat the housing, the die having a round shape, and a diameter of the opening of the extrusion die is at least 25% less than 
	First, Mbaocha teaches an extruder (Introduction, page 595) comprising: a cylindrical housing that contains a die breaker comprising a plurality of holes or slots (Figure 1, page 596) that separates a compression chamber and a relaxation chamber in the cylindrical housing (Figure 1, page 596); and an extrusion die connected to an end of the cylindrical housing (Figure 1, page 596). Mbaocha also teaches a heater system associated with the cylindrical housing (Figure 1, page 596), the die may have an opening with a round shape (1st paragraph, page 595 and Figure 1, page 596), and the diameter of the opening of the extrusion die is at least 25% less than the diameter of the cylindrical housing (Figure 1, page 596). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wills’ extruder by incorporating a heater to heat the housing, a breaker die comprising a plurality of holes that separates a compression chamber from a relaxation chamber, wherein the die has a round shape and the diameter of the opening of the die is at least 25% less than the diameter of the cylindrical housing as disclosed by Mbaocha. One would have been motivated to make these modifications as the heater would ensure that the Wills’ material stays fluid and does not clog the extruder, the die breaker will create a backpressure and allow for greater mixing in the extruder, and the selection of the shape and size of the die is simply a change in size/proportion and shape which has been held prima facie obvious.
	Second, Lim teaches a plug (element 32, Figure 2 and abstract) for a tubular structure (abstract) that is configured to block an opening of a nozzle to prevent extrusion/leaking (abstract and column 3, lines 50-57) and is configured to remain in place until a pressed material, the extrudate, forces the plug out of the opening (Figure 3a and column 4, lines 25-41). Therefore, it .

2.	Claims 25, 28, 30-33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills in view of Yi (“Continuous Ram Extrusion of Polymers”) and Lim.

	Regarding claims 25, 28, 30-33 and 38, Wills teaches a ram extruder (abstract, comparable to a consolidation system) comprising: a cylindrical housing (element 11, Figure 1) comprising a compression chamber (the chamber inside cylindrical housing, see Figure 1); an extrusion die connected to an end of the cylindrical housing (abstract and column 2, lines 16-20); a piston within the compression chamber that forms an airtight seal with the housing (abstract and Figure 1); and a vacuum port within the cylindrical housing that applies vacuum to a bulk molding compound within the housing (claim 1 and column 6, lines 32-36). Wills additionally teaches a plug configured to block an opening of the extrusion die (column 2, lines 47-50) and heating the molding compound (column 6, lines 3-6). However, Wills fails to teach a die breaker comprising a plurality of holes separating a compression chamber from a relaxation chamber in the cylindrical housing, a heater system associated with the housing to heat the housing, the die having a round shape, and a diameter of the opening of the extrusion die is at least 25% less than 
	First, Yi teaches a similar ram extruder (Figure 2.2) comprising a cylindrical housing (the barrel, Figure 2.2), a piston (the feed rams, Figure 2.2), a die breaker comprising a plurality of holes (breaker plate, Figure 2.2 and Table 2.1, page 66) which separates a compression chamber from a relaxation chamber (Figure 2.2), where the exit of the die is round and is at least 25% less than the diameter of the cylindrical housing (Table 2.1, page 66) and a heating system for heating the cylindrical housing (Figure 2.2). Yi additionally teaches that the bulk molding material is conventionally a composite formed of a resin and filler (2nd paragraph, page 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wills’ extruder by incorporating a heater to heat the housing, a breaker die comprising a plurality of holes that separates a compression chamber from a relaxation chamber, wherein the die has a round shape and the diameter of the opening of the die is at least 25% less than the diameter of the cylindrical housing as disclosed by Yi and using it with a conventional mix of resin and filler. One would have been motivated to make these modifications as the heater would ensure that the Wills’ material stays fluid and does not clog the extruder, the die breaker will create a backpressure and allow for greater mixing in the extruder, the mixture of resin and filler is conventionally used as the molding and the selection of the shape and size of the die is simply a change in size/proportion and shape which has been held prima facie obvious.
	Second, Lim teaches a plug (element 32, Figure 2 and abstract) for a tubular structure (abstract) that is configured to block an opening of a nozzle to prevent extrusion/leaking (abstract .

3.	Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills in view of Mbaocha and Lim as applied to claim 25 above, and further in view of Song et al. (U.S. PGPUB No. 2017/0028606).

Regarding claims 34 and 35, Wills in view of Mbaocha and Lim teach a consolidation system according to claim 25 (see above), but fail to teach the system as part of an end effector and the extrusion die having a cross-sectional shape to form a composite radius filler. However, Song teaches incorporating an extruder (abstract) as part of an end effector (abstract) including an extrusion die (abstract) that has an opening with a shape configured to form a composite radius filler (Figures 2B and 12D). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wills in view of Mbaocha and Lim’s extruder to provide it with an extrusion die which has a cross-sectional shape configured to form a composite radius filler and incorporate it into an end effector as .

4.	Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills in view of Yi and Lim as applied to claim 25 above, and further in view of Song et al. (U.S. PGPUB No. 2017/0028606).

Regarding claims 34 and 35, Wills in view of Yi and Lim teach a consolidation system according to claim 25 (see above), but fail to teach the system as part of an end effector and the extrusion die having a cross-sectional shape to form a composite radius filler. However, Song teaches incorporating an extruder (abstract) as part of an end effector (abstract) including an extrusion die (abstract) that has an opening with a shape configured to form a composite radius filler (Figures 2B and 12D). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wills in view of Yi and Lim’s extruder to provide it with an extrusion die which has a cross-sectional shape configured to form a composite radius filler and incorporate it into an end effector as disclosed by Song. One would have been motivated to make this modification to provide a practical use for Wills in view of Yi and Lim’s ram extruder that allows for preparing strong composite parts for aircrafts (see Song at 0001-0007).

Conclusion
	Claims 1-25, 28 and 30-38 are pending. 

Claims 25, 28, 30-35 and 38 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT S WALTERS JR/
March 8, 2022Primary Examiner, Art Unit 1759